HARALSON, J.
It cannot be denied that after the foreclosure of the Hinson mortgage, there remained in the Oaffees, the mortgagors, nothing but the statutory right of redemption. The equity of redemption had been cut off and forever foreclosed 'by the sale of the lands under the power contained in the mortgage.
The insistence of the appellant, the defendant below, is, that the purchase by the appellee, the complainant below, .of the interest of Caffee and wife in these lands (although the appellee obtained nothing thereby), was a satisfaction of said decree in favor of the complainant Bank in said suit against said Caffees and, therefore, said Bank cannot redeem.
The rule of law, as settled by the decisions of this court is, that when a plaintiff in execution becomes the *438purchaser of lands sold under it at his instance, the judgment is satisfied in whole or in part, to the amount of his bid; and in the: absence of fraud, imposition or surprise, he cannot repudiate the purchase, nor resist an entry of satisfaction because the defendant in execution had no title or interest in the land.- — Thomas v. Glazener, 90 Ala. 537; Goodbar v. Daniel, 88 Ala. 588; Lindsey v. Cooper, 94 Ala. 178; Clemmons v. Cox, 114 Ala. 355.
But, these decisions do not apply to. this case. It is not averred in the .plea that the sale of the property by the register was ever reported to. or confirmed by the court. Until this was done, the sale was not complete'. In McEachin v. Warren, 92 Ala. 554, it was held-that a sale of the character of the one we consider, is not complete until confirmed by the court, and the officer’s deed to the purchaser, without proof of the report and confirmation of the sale, confers no. title on which he can .maintain or defeat an action at law. It was then said: “The sale in this case was strictly a judicial sale, in which case £the court is, in legal effect, the seller. Until confirmed by the court it is not complete, and confers no rights.’ — Bland v. Bowie, 53 Ala. 152, 159; Freeman on Void Sales, § 43; 12 Am. & Eng. Ency. Law, 219. The alleged sale, as evidenced by the conveyance, was never confirmed by the court. It is not even shown to have been reported to the court.” etc.
There never having beeai a valid sale of said lands, for the. lack of report to and confirmation by the chancery court, without more, the judgment of the complainant against Gaffee was not satisfied, but still remains of force:, and as a judgment creditor, the complainant has the right to redeem. — Code, § 5510.
The court below held the plea to be insufficient as a defense to the relief sought, and its decree isl affirmed.
Affirmed.
MoGLELLAN, O. J., Dowdell and Denson, JJ., concurring.